Title: To Thomas Jefferson from Aureliano Tiribelli, 29 March 1808
From: Tiribelli, Aureliano
To: Jefferson, Thomas


                  
                     Mio Signore Stimitismo,
                     
                        Livorno Il 29. Marzo 1808
                     
                  
                  Sono con le presente Righe 
                        ⅌ dimandarli Soccorso, essendo le mia calamita ad un punto essessivo. Sappia adunque che io mi Sciolsi col mio Capitano, credendo dopo di ció di Trovare quá un impiego La guadagnarmi il propio Sostentamento, Ma Sono peró rimasto Senza L’una a L’Altro alto 
                     becendo ció alla mia sfortuna. Le Raccomando adunque di vedere se ella avesse una casa da mettermi ⅌ 
                     servo o per qualunque altra Genia. Le Raccomando in Fine un poco di Carità perchè non ó da Mangiare e pregandolo della sua protezione che non mi Abbandoni passo con rispetto Suo Servo Umile
                  
                     Aureliano Tiribelli 
                     
                  
               